           Case 3:15-cv-00675-JBA Document 1240 Filed 07/29/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

UNITED STATES SECURITIES AND EXCHANGE )
COMMISSION,                                        )
                                                   )
              Plaintiff,                           )
                                                   )
v.                                                 )            Civil Action No.
                                                   )            3:15-cv-675-JBA
                                                   )
IFTIKAR AHMED                                      )
                                                   )
              Defendant, and                       )
and                                                )
                                                   )
IFTIKAR ALI AHMED SOLE PROP; I-CUBED               )
DOMAINS, LLC; SHALINI AHMED; SHALINI               )
AHMED 2014 GRANTOR RETAINED                        )
ANNUNITY TRUST; DIYA HOLDINGS LLC;                 )
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor child, )
by and through his next friends IFTIKAR and        )
SHALINI AHMED, his parents; I.I. 2, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents; I.I. 3, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents                         )
                                                   )
              Relief Defendants.                   )
                                                   )

    RECEIVER’S OBJECTION TO DEFENDANTS’ MOTION FOR LEAVE TO FILE
              AND/OR CONTINUE ARBITRATION AGAINST OAK

        Jed Horwitt, Esq., in his capacity as Court-appointed receiver of the Receivership Estate 1

(the “Receiver”), through his undersigned counsel, respectfully objects (the “Objection”) to the

Defendant’s Motion for Leave to File and/or Continue Arbitration Against Oak [Doc. No. 1225]

(the “Motion”), filed on July 8, 2019. In support thereof, the Receiver respectfully represents as

follows.



1
  Unless expressly defined otherwise, the Receiver incorporates by reference the definitions of terms set
forth in the Report of Receiver [Doc. No. 1135] (the “Report”).

                                                   1
          Case 3:15-cv-00675-JBA Document 1240 Filed 07/29/19 Page 2 of 5



         Consistent with the Appointment Order’s directive to “control the operation of the

Receivership Estate,” and as the Receiver has done with every other motion filed by interested

parties to this action, the Receiver reviewed the Motion to determine what impact, if any, the relief

sought therein would have upon the Receivership Estate. Unfortunately, besides stating that the

Defendant “intends to file a counterclaim and also enjoin [sic] his earlier filed arbitration (in May

2018) against Oak 2 to this arbitration action,” the Motion provides no details as to the nature of

the Defendant’s claims against Oak or any representation that such claims do not concern, or will

not ultimately impact, any Receivership Assets or the Receivership Estate generally.

         Thus, in an effort to fulfil the Receiver’s obligations under the Appointment Order and

fully evaluate the Motion in the most expeditious and cost-effective way possible, counsel to the

Receiver requested copies of the Defendant’s arbitration complaint and counterclaim from the

Defendant. Separately, Attorney David Momborquette, counsel to Oak Management Company

(“OMC”) advised that, provided the Receiver kept the complaint and counterclaim confidential

and did not disclose the substance thereof, OMC had no objection to the Defendant sharing the

requested documents with the Receiver. However, even though the Receiver agreed to keep the

requested documents confidential, the Defendant declined to provide the same to the Receiver.

The Defendant explained that, “out of an abundance of caution without knowing and

understanding AAA rules and regulations on this issue, I am unable to share the confidential and

private documents at this time.”

         Without being able to understand the nature of the Defendant’s complaint and counterclaim

to determine what impact, if any, the same may have on any specific Receivership Asset or on the


2
 To avoid confusion, for the purposes of this Objection the Receiver incorporates the definition given to “Oak” in the
Motion, which the Motion defines as “any Oak related entity, personnel, consultant, portfolio company, etc., including
but not limited to OMC (Oak Management Corporation), the Oak Funds, and Oak HC/FT.” Upon information and
belief, Oak Management Corporation and Oak HC/FT Management Company LLC are entirely distinct entities,
represented by separate counsel.

                                                          2
        Case 3:15-cv-00675-JBA Document 1240 Filed 07/29/19 Page 3 of 5



Receivership Estate as a whole, the Receiver is unable to fully evaluate the Motion. Therefore, to

protect against any potential risk to the Receivership Estate, the Receiver has no choice but to

object to the Motion.

       It should be noted that the Motion presents a materially different factual scenario then

compared to OMC’s earlier Motion to Lift Litigation Stay [Doc. No. 1132] (the “OMC Motion”)

and the Memorandum of Law in support thereof [Doc. No. 1133] (the “OMC Memorandum”),

both filed on April 5, 2019. After outlining the general contours of OMC’s claims against the

Defendant (none of which impacted Receivership Assets or impaired the administration of the

Receivership Estate), the OMC Memorandum affirmatively represents that “OMC does not seek

to disturb the asset freeze or take priority over the SEC’s claim to any of the frozen assets.” (OMC

Memorandum, at 4.) Based upon this and the circumstances fully described in the OMC Motion

and the OMC Memorandum, the Receiver took “no position as to the [OMC] Motion” as stated in

his Statement of Receiver’s Position Regarding Non-Party Oak Management Corporation’s

Motion to Lift Litigation Stay [Doc. No. 1144].

       Fundamentally, the relief sought in the OMC Motion – permission for OMC to arbitrate its

claims against the Defendant – would not disturb the Receivership Estate or in any way impede

the Receiver’s ability to execute his duties under the Appointment Order. Meanwhile, because the

Defendant’s Motion provides no details as to his claims against, or relief sought from, Oak and the

Defendant has declined to share the subject complaint and counterclaim with the Receiver for his

review, the Receiver cannot conclude that the relief sought in the Motion will have no adverse

impact on the Receivership Estate. Accordingly, the Receiver objects to the Motion.

       WHEREFORE, for these foregoing reasons the Court should sustain the Receiver’s

objection to the Motion, deny the Motion, and grant such other and further relief as this Court

deems just and proper.


                                                  3
        Case 3:15-cv-00675-JBA Document 1240 Filed 07/29/19 Page 4 of 5




Dated July 29, 2019, at Bridgeport, Connecticut.


                                                   Respectfully submitted,
                                                   JED HORWITT, ESQ., RECEIVER


                                                    /s/ Christopher H. Blau
                                                   Stephen M. Kindseth (ct14640)
                                                   Christopher H. Blau (ct30120)
                                                   Zeisler & Zeisler, P.C.
                                                   10 Middle Street, 15th Floor
                                                   Bridgeport, CT 06604
                                                   Telephone: 203-368-4234 X 236
                                                   Facsimile: 203-549-0903
                                                   Email: cblau@zeislaw.com;
                                                   skindseth@zeislaw.com
                                                   Counsel to the Receiver




                                               4
        Case 3:15-cv-00675-JBA Document 1240 Filed 07/29/19 Page 5 of 5



                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 29, 2019, a copy of the foregoing Objection was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing

will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail

to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Court’s CM/ECF System. Furthermore, a copy of the foregoing

was sent via email to the Defendant, Iftikar A. Ahmed, at iftyahmed@icloud.com.



                                                       /s/ Christopher H. Blau
                                                      Christopher H. Blau (ct30120)




                                                 5
